UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
In re BLACK FARMERS DISCRIMINATION        )                     Misc. No. 08-0511 (PLF)
LITIGATION                                )
__________________________________________)


                                   MEMORANDUM OPINION

               Pending before the Court is the Updated Motion by Class Counsel for Award of

Attorneys’ Fees and Expenses, filed on September 24, 2012. The defendant has filed a response,

and class counsel have filed a reply brief supported by several affidavits. In their filings, class

counsel have offered to provide more detailed information regarding the hours they have worked

both leading up to the Court’s final approval of the Settlement Agreement following the Fairness

Hearing and the implementation of that final order over the last fourteen months. Upon

consideration of the parties’ filings and the relevant case law, the Court sees no need to make

such a request of class counsel. In addition, after carefully reviewing the motions papers and the

relevant case law, the Court does not believe it would be assisted by an oral argument or other in-

court proceedings with respect to the pending motion. The Court therefore will decide the

Motion for Award of Attorneys’ Fees and Expenses based on the papers that have been filed. It

is the Court’s intention to issue a decision in January 2013.

               SO ORDERED.



                                                        /s/
                                                       PAUL L. FRIEDMAN
DATE: December 7, 2012                                 United States District Judge